CLD-165                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 17-3719
                                      ___________

                                    SAMUEL ROSS,
                                             Appellant

                                             v.

    CLERK OF COURTS OF THE COURT OF COMMON PLEAS OF PHILADELPHIA,
       PENNSYLVANIA; D. JUGLE, Prothonotary of the Office of Judicial Records;
         C. FORTE, Prothonotary of the Office of Judicial Records Pennsylvania
                    ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-17-cv-05012)
                       District Judge: Honorable Juan R. Sanchez
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
           Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    March 29, 2018
       Before: CHAGARES, GREENAWAY, Jr., and GREENBERG, Circuit Judges

                              (Opinion filed: June 8, 2018)
                                     ____________

                                        OPINION*
                                      ____________



PER CURIAM


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
        Samuel Ross appeals pro se from the District Court’s dismissal of his complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). We will summarily affirm because no

substantial question is presented by this appeal. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P.

10.6.

        Ross, an inmate confined at the State Correctional Institution at Somerset, filed

this pro se civil rights action pursuant to 28 U.S.C. § 1983, accompanied by an

application to proceed in forma pauperis, in the United States District Court for the

Eastern District of Pennsylvania. Ross alleged that defendants violated his right to access

the courts under the First and Fourteenth Amendments by failing to timely mail a motion

submitted by Ross pertaining to an ongoing medical malpractice suit. By order entered

November 16, 2017, the District Court granted Ross leave to proceed in forma pauperis

and dismissed his complaint under § 1915(e)(2)(B). The Court held that Ross had failed

to state a claim under § 1983 since Ross was unable to show actual injury because he did

not demonstrate that he had no other remedy available to him. The Court found that Ross

had a pending petition for allowance of appeal with the Supreme Court of Pennsylvania

in his medical malpractice action and therefore he had an alternative remedy to address

any injury. Ross appeals.

        We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of

the District Court’s sua sponte dismissal under § 1915(e)(2)(B) for failure to state a

claim. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “[W]e accept all

factual allegations as true [and] construe the complaint in the light most favorable to the
                                              2
plaintiff.” Warren Gen. Hosp. v. Amgen Inc., 643 F.3d 77, 84 (3d Cir. 2011) (quoting

Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). We may affirm on

any basis supported by the record. Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011)

(per curiam).

       We agree with the District Court that Ross has failed to state a claim under § 1983.

In order to state a claim of the denial of access to the courts, a prisoner such as Ross must

allege that his efforts to pursue a legal claim were hindered and he suffered an actual

injury. See Lewis v. Casey, 518 U.S. 343, 351 (1996). On appeal, Ross argues that the

Supreme Court of Pennsylvania denied his petition for allowance of appeal on February

6, 2018, and therefore he is able to show both actual injury and that he has no other

remedy other than the present suit. However, as a prisoner, Ross’ right of access to the

courts does not extend to his medical malpractice action. “[P]risoners may only proceed

on access-to-courts claims in two types of cases, challenges (direct or collateral) to their

sentences and conditions of confinement.” Monroe v. Beard, 536 F.3d 198, 205 (3d Cir.

2008) (citing Lewis, 518 U.S. at 354–55). “In other words, a prisoner has no

constitutional right of access to the courts to litigate an unrelated civil claim.” Simmons

v. Sacramento Cnty. Super. Ct., 318 F.3d 1156, 1160 (9th Cir. 2003). Because Ross’

medical malpractice action is not related to his criminal sentence or conditions of

confinement, he has failed to state an access to the courts claim under § 1983 and we will

affirm the judgment of the District Court.


                                              3